

115 S1339 IS: Liberty Through Strength Act
U.S. Senate
2017-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1339IN THE SENATE OF THE UNITED STATESJune 12, 2017Mr. Cotton (for himself, Mr. Burr, Mr. Rubio, Mr. Cornyn, Mr. Tillis, Mr. Roberts, Mr. Thune, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide authority for access to certain business records collected under the Foreign
			 Intelligence Surveillance Act of 1978 prior to November 29, 2015, to make
			 the authority for roving surveillance, the authority to treat individual
			 terrorists as agents of foreign powers, and title VII of the Foreign
			 Intelligence Surveillance Act of 1978 permanent, and to modify the
			 certification requirements for access to telephone toll and transactional
			 records by the Federal Bureau of Investigation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Liberty Through Strength Act. 2.Access to certain business records collected under the Foreign Intelligence Surveillance Act of 1978 prior to November 29, 2015 (a)In generalNotwithstanding any other provision of law, the Director of the National Security Agency shall have access to all business records collected under section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) prior to November 29, 2015, in the same manner and for the same purposes that the Director had access to such records prior to such date.
 (b)Requirement To maintain business recordsNotwithstanding any other provision of law, the Director of the National Security Agency shall maintain each business record referred to in subsection (a) for the 5-year period beginning on the date that such record was acquired under section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861).
 (c)Effective periodThe authority for access to business records under subsection (a) shall be in effect during the 5-year period beginning on the date of the enactment of this Act.
 3.Authority for roving surveillance under the Foreign Intelligence Surveillance Act of 1978Section 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is amended by striking and section 105(c)(2) read as they and inserting reads as it.
		4.Permanent authority for individual terrorist to be treated as agents of foreign powers under the
 Foreign Intelligence Surveillance Act of 1978Section 6001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking subsection (b).
		5.Repeal of sunset of title VII of the Foreign Intelligence Surveillance Act of 1978
 (a)RepealSection 403 of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat. 2474) is amended by striking subsection (b).
 (b)Conforming amendmentSection 404 of the FISA Amendments Act of 2008 (Public Law 110–261; 50 U.S.C. 1801 note) is amended by striking subsection (b).
 6.Counterintelligence access to telephone toll and transactional recordsSubsection (b) of section 2709 of title 18, United States Code, is amended to read as follows:  (b)Required certification (1)In generalThe Director of the Federal Bureau of Investigation, or his or her designee in a position not lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge in a Bureau field office designated by the Director, may, using a term that specifically identifies a person, entity, telephone number, or account as the basis for a request, request information and records described in paragraph (2) of a person or entity, but not the contents of an electronic communication, if the Director (or his or her designee) certifies in writing to the wire or electronic communication service provider to which the request is made that the information and records sought are relevant to an authorized investigation to protect against international terrorism or clandestine intelligence activities, provided that such an investigation of a United States person is not conducted solely on the basis of activities protected by the First Amendment to the Constitution of the United States.
 (2)Obtainable types of information and recordsThe information and records described in this paragraph are the following: (A)Name, physical address, e-mail address, telephone number, instrument number, and other similar account identifying information.
 (B)Account number, login history, length of service (including start date), types of service, and means and sources of payment for service (including any card or bank account information).
 (C)Local and long distance toll billing records. (D)Internet Protocol (commonly known as IP) address or other network address, including any temporarily assigned IP or network address, communication addressing, routing, or transmission information, including any network address translation information, and session times and durations for an electronic communication, except that such information and records shall not include cell site location information, location information derived from a global navigation satellite system, or domain name information beyond the fully qualified domain name..